ICJ_107_UseOfForce_SCG_FRA_1999-06-02_ORD_01_NA_03_FR.txt. 379

DÉCLARATION DE M. KOROMA
[Traduction]

En l’espèce, la Cour est peut-être saisie des affaires les plus graves dont
elle ait eu à connaître aux fins de prononcer une ordonnance de ne pas
faire. En vertu de Particle 41 du Statut de la Cour, une demande en indi-
cation de mesures conservatoires a obligatoirement pour objet de dire
quelles mesures conservatoires du droit de chacun doivent être prises
dans l’attente de la décision définitive de la Cour. Dans la pratique, ces
mesures sont adoptées pour empêcher la violence, l'emploi de la force,
pour préserver la paix, de même qu'elles constituent un aspect important
du processus de règlement des différends qu’envisage la Charte. Quand il
est censé exister un risque de préjudice irréparable, ou que la poursuite de
l'action pourrait aggraver ou étendre le différend, l'indication des me-
sures demandées est d’autant plus indispensable. Il s'agit donc là de l’une
des fonctions les plus importantes de la Cour.

La Cour ne peut toutefois indiquer ces mesures que conformément à
son Statut. A cet égard, la Cour en est venue à considérer que le critère de
jugement est pour elle d'établir si elle est compétente prima facie et
quand, à son avis, elle estime n'être pas compétente en l'espèce ou que
d’autres circonstances prennent pour elle le pas, la Cour a pour jurispru-
dence de ne pas indiquer les mesures conservatoires demandées.

En revanche, la conclusion qu’énonce la Cour quand elle dit que le dif-
férend entre la Yougoslavie et certains des Etats défendeurs a surgi avant
le 25 avril 1999 et qu'en conséquence, il n’entre pas dans le champ de la
compétence obligatoire de la Cour telle que la Yougoslavie l’a acceptée
aux termes de sa déclaration ne nous paraît pas exacte, moins encore
défendable sur le plan juridique. La position qu'il faut adopter du point
de vue juridique, à mon sens, est celle qu’adopte la Commission du droit
international à l’article 25 de son projet d’articles sur la responsabilité des
Etats. L’article en question se lit comme suit:

«La violation d’une obligation internationale par un fait de l'Etat
composé d’une série d’actions ou omissions relatives a des cas dis-
tincts se produit au moment de la réalisation de celle des actions ou
omissions de la série qui établit l’existence du fait composé. Toute-
fois, le temps de perpétration de la violation s’étend sur la période
entière à partir de la première des actions ou omissions dont l’en-
semble constitue le fait composé non conforme à l'obligation inter-
nationale et autant que ces actions ou omissions se répètent.»
(Annuaire de la Commission du droit international, 1978, vol. IT,
deuxième partie, art. 25, p. 101.)

Autrement dit, et comme il est indiqué du reste dans le commentaire de

20
LICÉITÉ DE L'EMPLOI DE LA FORCE (DECL. KOROMA) 380

l'article, le moment où la violation est commise n’est pas limité au
moment où l’action commence, il s'étend sur toute la période pendant
laquelle l’action est réalisée et continue d'exister contrairement aux pres-
criptions de l'obligation internationale. Par conséquent, quand elle estime
que la Yougoslavie n’a pas établi l'existence d’un différend précis qui se
distingue du précédent et a surgi postérieurement au 25 avril 1999, la
conclusion de la Cour ne me paraît pas justifiée en droit.

Néanmoins, en sa qualité d’organe judiciaire principal des Nations
Unies dont la raison d’être demeure au premier chef de préserver la paix
et la sécurité internationales, la Cour a l’obligation concrète de favoriser
le maintien de la paix et de la sécurité internationales et de proposer un
cadre judiciaire aux fins de la solution d’un différend d’ordre juridique,
surtout quand il s’agit d’un différend qui non seulement menace la paix et
la sécurité internationales mais cause également de terribles souffrances
et, constamment, des pertes en vies humaines ainsi que la désintégration
de toute vie collective normale. Ces circonstances prenant le pas sur tout
le reste dans le cas du présent différend, la Cour a eu raison, 4 mon
avis, de décider de ne pas rester silencieuse. J'ai donc, comme d’autres
membres de la Cour, souscrit à un appel au règlement pacifique de
ce litige, conformément à l’article 33 de la Charte, et prié les Parties de
veiller à ne pas aggraver ni étendre le différend, de veiller à respecter le
droit international, y compris le droit humanitaire ainsi que les droits
de l’homme dont jouissent tous les ressortissants yougoslaves.

(Signé) Abdul G. KOROMA.

21
